Citation Nr: 9914869	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for swelling of face 
and hands.  

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
December 1982 to May 1983.  The appellant also served on 
active duty from October 1990 to March 1991 during the 
Persian Gulf conflict.  

This cases comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) where service connection for the 
purported disabilities was denied.  


FINDINGS OF FACT

1. A chronic nervous condition is not currently shown.

2.  A chronic sleep disorder is not currently shown.

3.  A chronic disability manifested by swelling of the hands 
and face is not currently shown. 


CONCLUSIONS OF LAW

1.  A claim for service connection for a chronic nervous 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A claim for service connection for a chronic sleep 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  A claim for service connection of a chronic disability 
manifested by swelling of the hands and face is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  

In the instant case, the evidence does not demonstrate that 
the disabilities claimed by the appellant that are the 
subject of this appeal are currently shown.  Since service 
connection cannot be granted for a disability that is not 
shown to be manifested, the Board must accordingly find that 
a claim for service connection for any such disability is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), and Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In a VA Form 9 of December 1998, the appellant stated that 
she has something wrong with her nerves and that she has 
headaches and aches constantly to which she has to take pain 
medication.  She also said that she had swelling when she was 
nervous and that she could not walk up a flight of stairs 
without experiencing pain.  She mentioned difficulty while 
jogging and that her knees would give out.  The Board notes 
that the appellant, while entirely competent to report her 
symptoms both current and past, has presented no clinical 
evidence or medical opinions that would establish service 
connection for chronic disability manifested by nervousness.  
Post service treatment records show treatment for problems 
associated with her menstrual cycle, a macromastia, and 
treatment for carpal tunnel syndrome; however, they do not 
show treatment for, or diagnosis of, a chronic psychiatric 
disorder either in service or post-service.

The appellant also makes a claim for service connection for a 
sleep disorder.  As with her claim for a nervous condition, 
although she has complained of problems sleeping, there is no 
evidence of record of a chronic disability manifested by 
sleep problems currently, or in service.  Her service medical 
records contain only dental records and do not show treatment 
for this condition.  Additionally, the appellant has not 
stated that any evidence of treatment for, or diagnosis of, a 
chronic sleep disorder exists.

Additionally, the appellant claims service connection for 
swelling in her face and hands.  Post service treatment 
records show an acute incident in August 1995 when she sought 
medical treatment at an emergency room for an allergic 
reaction.  She was told to stop taking previously prescribed 
medication and given a new prescription.  There is no 
evidence of record to indicate that this reaction was chronic 
in nature.  There are no records in the claims folder of any 
subsequent treatment.  The evidence, likewise, does not show 
a diagnosis of a chronic disability that would have caused 
the swelling.  The Board finds that there is no showing of a 
current disability manifested by swelling of the face and 
hands. 

The Board must conclude, based on the evidence discussed 
above, that the disabilities claimed by the appellant are not 
currently shown.  The appellant has not been diagnosed with 
the chronic disabilities as claimed by the veteran nor has 
she seen a doctor for these particular problems with the 
possible exception of her emergency room visit due to her 
allergic reaction.  Moreover, it is noted that, in claiming 
that she currently has the purported disabilities, she has 
presented no objective medical evidence in support of her 
claims.  She is competent to report his symptoms; however, in 
the absence of evidence indicating that she has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that her contentions with 
regard to the actual presence of the claimed disabilities to 
be of no probative value.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the appellant has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a nervous condition, sleep disorder, and swelling of the 
hands and face could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the appellant's claims are not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the appellant in the development of his claim, as stipulated 
in 38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The appellant has not 
claimed the existence of any relevant evidence available 
outside the claims folder. The Board must also point out that 
the appellant is free to submit new and material evidence, 
and reopen his claim for service connection, at any time.



ORDER

Service connection for a chronic nervous condition is not 
well grounded and is denied. Service connection for a chronic 
sleep disorder is, likewise, not well grounded and is denied.  
Service connection for a disability manifested by swelling of 
the hands and face is not well grounded and is also denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 


